Title: To James Madison from Abner Lacock, 18 May 1812
From: Lacock, Abner
To: Madison, James


D Sir,
Congress Hall 18th May [1812]
Since I had the pleasure of seeing you, I have recvd. a letter from the Governor of Penna. he states, that by a supplement to the Militia law of that state the Governor is authorised “on the request of any Brigade Inspector to distribute the public arms to such companies of Militia as may tender their services to the President of the U States agreeably to the act of Congress.” The Governor adds, “although the Penna. law does not refer to the present but a former act of Congress, yet believing it to be within its spirit, he will if the companies of Militia on lake Erie tender their services to the President, furnish them with the public arms.[”]
I feel anxious to see some companies of the militia on the lake armd in the way proposed, but am apprehensive they may hesitate in companies to tender their services, not knowing but they may be calld from the defence of their own frontier, to some other place, would it be compatable with Your views of propriety to give them assurances that when calld into actual service it should be on their own frontier—or may I on my own responsibility give them this assurance. I am with sentiments of High esteem your friend & very Humble Svt.
A Lacock
